DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sasaki (EP 3025897 A1).
Regarding claim 1. Sasaki teaches a device (1) (see 101 fig.1) for operating a motor vehicle, the device comprising: an electrical drive system having an electrical high-voltage traction network (2) (see 101, Fig.1) and an operating network (3), the operating network (3) including a high-voltage part (7) having a power electronics system (5) (see Fig.1 61a, 61c para. 11-18), a low-voltage part (6) having a control electronics system (4) (see Fig.1, 50), and a first transformer (8) (see Fig.1, 12) configured to convert an input voltage (U1) (see Fig.1, vc2, para. 11-18) from the low- voltage part (6) into a first, output voltage (U2) (see Fig.1, vb, para. 11-18)for the power electronics system (5) (see Fig.1 61a, 61c para. 11-18), and at least one second transformer (11) (see Fig.1, 11) configured to convert the first output voltage (U2) (see Fig.1, Vb para. 11-18) of the first transformer (8) (see Fig.1, 12) into a second output voltage (U3) (see Fig.1, Va2) for the power electronics system (5), wherein the second output voltage (U3) (see Fig.1, Va2)  is higher than the input voltage (U1) (see Fig.1, Vc2 para. 11-18).
(see 101 fig.1)  with an electrical high-voltage traction network (2)  (see 101, Fig.1) and an operating network (3) which has a high-voltage part (7) having a power electronics system (5) (see Fig.1 61a, 61c para. 11-18),  and a low-voltage part (6) having a control electronics system (4) (see Fig.1, 50 para. 11-18), and a first transformer (8) (see Fig.1, 12) configured to convert an input voltage (U1) (see Fig.1, vc2, para. 11-18)  from the low-voltage part (6) into a first output voltage (U2) (see Fig.1, Vb para. 11-18)  for the power electronics system (5) (see Fig.1 61a, 61c para. 11-18), and at least one second transformer (11) (see Fig.1, 11) configured to convert the first output voltage (U2) of the first transformer (8) (see Fig.1, 12)  into a second output voltage (U3) (see Fig.1, Va2)   for the power electronics system (5) (see Fig.1 61a, 61c para. 11-18), wherein the second output voltage (U3) (see Fig.1, 12)  is higher than the input voltage (U1) (see Fig.1, Vc2 para. 11-18).
Regarding claim 10, Sasaki teaches a method for operating a motor vehicle comprising an electrical drive system with an electrical high-voltage traction network (2) ) (see 101, Fig.1) as well as an operating network (3) (see 101, Fig.1) which has a high-voltage part (7) having a power electronics system (5) (see Fig.1 61a, 61c para. 11-18),  and a low-voltage part (6) having a control electronics system (4) (see Fig.1, 50), wherein an input voltage from the low-voltage part is converted by a first transformer (8) (see Fig.1, 12)   into a higher output voltage (U2) (see Fig.1, Vb para. 11-18)  for the power electronics system (5) (see Fig.1 61a, 61c para. 11-18), wherein the output voltage (U2) (see Fig.1, Vb para. 11-18)  of the first transformer (8) (see Fig.1, 12) is converted into a second output voltage (U3) (see Fig.1, Va2 para. 11-18)  for the control electronics system (4) (see Fig.1, 50), wherein the second output voltage (3) is selected to be higher than the input voltage (U1) (see Fig.1, Vc2 para. 11-18).


(see Fig.1 61a, 61c para. 11-18).
Regarding claim 3, Sasaki teaches Invention set forth above, Sasaki further teaches further comprising a first diode arrangement (14) (see Fig.2 300), which is configured in such a manner that the power electronics system (5) (see Fig.1 61a, 61c para. 11-18),  is supplied either by the traction network (2) or by the operating network (3) depending on the operating voltage (U4) of the traction network (2) and the output voltage (U2) of the first transformer (8) (see Fig.1 12 para. 11-18).
Regarding claim 4, Sasaki teaches Invention set forth above, Sasaki further teaches wherein the output voltage (U2) of the first transformer (8) is lower than the lowest predicted operating voltage (U4) of the traction network (2) ) (see Fig.1, 12, 45 para. 11-18).
Regarding claim 5, Sasaki teaches Invention set forth above, Sasaki further teaches, further comprising a second diode arrangement (12) (see Fig.2 300), which is configured in such a manner that the control electronics system (4) is supplied either by the low-voltage part (6) or by the second transformer (11) depending on the operating voltage (U1) of the low-voltage part (6) and the output voltage (U3) of the second transformer (11) (see Fig.1, 11, 45 para. 11-18).
	Regarding claim 6, Sasaki teaches Invention set forth above, Sasaki further teaches wherein the output voltage (U3) of the second transformer (11) is higher than the highest predicted operating voltage of the low-voltage part (6) (see Fig.1, 11 para. 11-18, 21).
Regarding claim 7, Sasaki teaches Invention set forth above, Sasaki further teaches wherein a boost converter (18) is connected upstream of the power electronics system (4) (see Fig.1, 50 para. 11-18),  and the first transformer (8) (see Fig.1, 12, 44  para. 11-18).
(see Fig.1, 50 para. 11-18), and the second transformer (11) (see Fig.1, 11  para. 11-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836